Case 6:18-cv-00299-JA-DCI Document 38 Filed 01/10/19 Page 1 of 4 PageID 160




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


      VICENZO CASSINI, JORGE                 Case No. 6:18-cv-00299
    ZULUAGA, and JORGE JAIRALA

                 Plaintiffs,

                     v.

     WORLDGATE VACATIONS LLC,
    formerly AD1 Vacation Team, LLC,

                Defendant.


                  JOINT MOTION TO APPROVE SETTLEMENT
                      AND TO DISMISS WITH PREJUDICE

        Plaintiffs, VICENZO CASSINI, JORGE ZULUAGA, and JORGE JAIRALA

 (hereinafter “Plaintiffs”), and Defendant WORLDGATE VACATIONS LLC, formerly

 AD1 Vacation Team, LLC (“Defendant”), hereinafter collectively referred to as the

 “Parties,” by and through undersigned counsel, hereby file this Joint Motion and

 state the following in support thereof:

 1. Plaintiffs filed the instant action alleging that Defendant violated the Fair Labor

    Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq. (“FLSA”) and

    seeking unpaid wages pursuant to Florida Law. (Docket No. 1 and 17.1)

 2. To avoid the costs and the uncertainty of litigation, the Parties have negotiated

    a settlement of this matter for Plaintiffs wages and attorney’s fees and costs.

    Pursuant to Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir.

    1982), claims for back wages arising under the FLSA may be settled or


                                                                                     1
Case 6:18-cv-00299-JA-DCI Document 38 Filed 01/10/19 Page 2 of 4 PageID 161




    compromised only with the approval of the Court or the Secretary of Labor.

    Accordingly, the Parties request that the Court approve Settlement Agreements

    (“Agreements”) entered into by the Parties, a copy of which are attached to this

    Motion as Exhibit “A.”

 3. The individual settlements of the instant action involve a situation in which the

    Court may approve the Parties settlement to resolve and release Plaintiffs’

    FLSA claims against Defendant. The proposed settlement arises out of an

    action brought by the Plaintiffs against their former employer, which was

    adversarial in nature. The individual settlements are a compromise of disputed

    amounts.

 4. The Parties agree that the instant action involved disputed issues of liability.

    There was a dispute between the Parties as to Plaintiffs entitlement to overtime,

    the amount of overtime liability, and the method of calculating overtime hours

    (as commission and bonuses were involved).

 5. The Parties further stipulate and agree that the settlements are fair and

    reasonable settlements of the controversies involved in this case and comport

    with the policies underlying the FLSA. The Parties voluntarily agreed to the

    terms of the settlement during negotiations, and all Parties had an opportunity

    to consult with attorneys. Further, the Parties negotiated the Plaintiffs’ recovery

    and attorney’s fees fairly and separately.




                                                                           Page 2 of 4
Case 6:18-cv-00299-JA-DCI Document 38 Filed 01/10/19 Page 3 of 4 PageID 162




 6. As part of the settlement reached between the Parties, Plaintiffs agree to

    dismiss his Complaint with prejudice upon approval by the Court of the attached

    Agreement.

       WHEREFORE, the Parties respectfully request that this Court enter an

 Order approving the attached Agreement and dismissing this action with prejudice.

       Dated this 10th day of January 2019.

  A.J. Stanton, Jr., PA                           WENZEL FENTON CABASSA, P.A.
  PO BOX 560024                                   1110 North Florida Avenue
  Orlando, FL 32856                               Suite 300
  Telephone: (407) 636-6304                       Tampa, Florida 33602
  Facsimile: (407) 636-7278                       Telephone: 813-224-0431
                                                  Facsimile: 813-229-8712

  BY: s/ August J. Stanton                        BY: s/ Luis A. Cabassa
       August J. Stanton, Jr., Esquire                 Luis A. Cabassa
       Florida Bar Number:                             Florida Bar Number: 0053643
       E-mail: jay@lindylake.com                       E-mail: lcabassa@wfclaw.com
       Counsel for Defendant                          Counsel for Plaintiff




                                                  CYNTHIA GONZALEZ P.A.
                                                  4023 North Armenia Ave.
                                                  Suite 240
                                                  Tampa, Florida 33607
                                                  Telephone (813) 333-1322
                                                  Fax (866) 593-6771
                                                  E-mail: cynthia@wagesdue.com

                                                  s/ Cynthia Gonzalez
                                                  Cynthia M. Gonzalez
                                                  Florida Bar No. 53052
                                                  Attorney for Plaintiff




                                                                        Page 3 of 4
Case 6:18-cv-00299-JA-DCI Document 38 Filed 01/10/19 Page 4 of 4 PageID 163




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 10, 2018, a true and correct copy of
 the following has been electronically filed with the Clerk of the Court using CM/ECF
 system, which will send electronic notice to all counsel of record.

                                           /s/ Cynthia Gonzalez
                                           Cynthia M. Gonzalez




                                                                          Page 4 of 4
